       Case 4:20-cv-00314-SMR-SBJ Document 1 Filed 10/09/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION

Troy Garber,
Plaintiff,
                                                    Case No. 4:20-cv-00314
v.
                                                    COMPLAINT AT LAW AND JURY
United States Postal Service,                       DEMAND
Defendant.

       COMES NOW the Plaintiff, Troy Garber, and in support of his cause of action

against the Defendant, United States Postal Service, states the following:

             GENERAL ALLEGATIONS AND FACTUAL BASIS FOR SUIT

       1.     The motor vehicle crash that gives rise to this action occurred on

November 30, 2017 in the city of Oskaloosa, in Mahaska County, IA.

       2.     Plaintiff Troy Garber is a resident and citizen of the State of Iowa.

       3.     Defendant United States Postal Service (hereinafter “USPS”) is an agency

of the federal government of the United States of America.

       4.     On November 30, 2017, Defendant USPS employed a woman named Lisa

Richardson, who operated a 1990 GMC Mail Truck (VIN: 1GBCS10E1M2910408) in the

course and scope of her employment with Defendant USPS.

       5.      On November 30, 2017, while in the course and scope of her employment

with Defendant USPS, Lisa Richardson negligently and carelessly failed to yield to

traffic, darting the Mail Truck into traffic and striking the vehicle driven by Plaintiff Troy

Garber.

       6.     As a result of her failure to obey the rules of the road, Lisa Richardson

was given a citation (believed to be citation no. 6520163171202142078) at the scene

for failure to yield to oncoming traffic, in violation of Iowa law.
       Case 4:20-cv-00314-SMR-SBJ Document 1 Filed 10/09/20 Page 2 of 4




       7.       Lisa Richardson pled guilty (case no. 08621OSSTA0029568, Mahaska) to

that violation because she was guilty of that violation.

       8.       Defendant USPS is vicariously liable for the negligent acts of Lisa

Richardson and the damage she has done, because of their status as her employer,

their ownership of the postal mail truck, and based on Iowa law and Federal law.

       9.       Plaintiff Troy Garber has substantially complied with all provisions of the

Federal Tort Claims Act, 28 U.S.C. Part VI, Chapter 171 (and related laws and agency

regulations).

       10.      On January 7, 2019, Plaintiff Troy Garber timely filed notice of claim for

money damages in sum certain for personal injury with Defendant USPS in accordance

with 39 C.F.R. § 912.3. See Exh. 1, Notice of Claim and Demand.

       11.      On November 27, 2019, as no agency action had taken place, Troy

Garber amended his claim in accordance with 39 C.F.R. § 912.5(b). See Exh. 2,

Memorandum.

       12.      On December 4, 2019, Troy Garber received confirmation from Defendant

USPS that his claim, now noted as USPS Case # 500-18-00410476B, had been

forwarded to Defendant USPS’s National Tort Center. See Exh. 3, Correspondence.

       13.      Since then, no payment of the full amount of claim or final denial of claim

has taken place.

       14.      Because six months have passed since Troy Garber’s amended notice of

claim to Defendant USPS, Troy Garber has the option of considering the inaction a final

denial of his claim, allowing him to file this lawsuit in federal court, which makes this

filing timely in accordance with federal law. 28 U.S.C. § 2675(a).
       Case 4:20-cv-00314-SMR-SBJ Document 1 Filed 10/09/20 Page 3 of 4




       15.        This Court has jurisdiction over Federal Tort Claims Act cases pursuant to

28 U.S.C. § 1346(b).

       16.        Because the crash happened in Mahaska County, IA, venue is appropriate

pursuant to 28 U.S.C. § 1391(b).



      COUNT I: PLAINTIFF TROY GARBER’S NEGLIGENCE CLAIM AGAINST

                      DEFENDANT UNITED STATES POSTAL SERVICE

       17.        Defendant USPS, through the acts of its agent or employee Lisa

Richardson, was negligent in one or more of the following ways:

                  a. Failing to yield the right-of-way to Troy Garber as he lawfully operated

                     his vehicle;

                  b. Failing to keep a proper lookout for others on the road; and

                  c. Failing to operate the mail truck in accordance with the rules of the

                     road, state law, and for the protection of the motoring public.

       18.        Because of the negligence of Defendant USPS, Troy Garber suffered

serious and permanent injuries, the harms and losses from which include past and

future medical bills, pain and suffering, loss of function, loss of full use of body and

mind, and emotional distress.

       WHEREFORE Plaintiff Troy Garber prays for judgment against Defendant USPS

for reasonable compensation for his injuries, together with interest, if allowed and costs

of this action.
      Case 4:20-cv-00314-SMR-SBJ Document 1 Filed 10/09/20 Page 4 of 4




                                   LAWYER, LAWYER, DUTTON & DRAKE &
                                   CONKLIN, LLP
                                   /s/   Jim Lawyer
                                   /s/   Rob Conklin
                                   Jim Lawyer AT0004680
                                   Rob Conklin AT0012658
                                   1415 Grand Avenue
                                   West Des Moines, IA 50265-3473
                                   Phone:      (515) 224-4400
                                   Facsimile: (515) 223-4121
                                   Email:      jlawyer@lldd.net.
                                   Email:      rconklin@lldd.net
                                   ATTORNEYS FOR PLAINTIFF


Original filed.

PLAINTIFF DEMAND TRIAL BY JURY.
